 


110 HRES 741 EH: Providing for consideration of the resolution (H. Res. 734) expressing the sense of the House of Representatives regarding the withholding of information relating to corruption in Iraq.
U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 741 
In the House of Representatives, U. S.,

October 16, 2007
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 734) expressing the sense of the House of Representatives regarding the withholding of information relating to corruption in Iraq. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 734) expressing the sense of the House of Representatives regarding the withholding of information relating to corruption in Iraq. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to final adoption without intervening motion or demand for division of the question except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Oversight and Government Reform; and (2) one motion to recommit which may not contain instructions. 
 
Lorraine C. Miller,Clerk.
